UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7572



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD STARGEN, a/k/a Cousin,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-99-30)


Submitted:   December 9, 2004          Decided:     December 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Stargen, Appellant Pro Se.     Robert H. McWilliams, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Edward Stargen appeals a district court order denying his

motion for reconsideration under Rule 60(b) of the Federal Rules of

Civil Procedure and seeking relief as a writ of error coram nobis.

We have reviewed the record and the district court order and affirm

for the reasons stated by the district court.   See United States v.

Stargen, No. CR-99-30 (N.D.W. Va., Sept. 2, 2004).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -